McCLELLAN, C. J.
— This case was tried in the circuit court of Pike county on February 16, 1900, and the judgment was then rendered. That term of the court could not have extended beyond February 24. So that counting either from the date of the judgment or the end of the term, the sixty days allowed in the judgment entry for the signing of the bill of exceptions did not extend up to May 4th, 1900, when plaintiff’s bill of exceptions Avas signed, and it does not appear that further time AAras given by an order of the court or by agreement of parties, nor is it affirmed in any way in the bill of exceptions that it is signed within any time alloAved by order or agreement. On this state of the record we cannot look to the bill of exceptions pur*310porting to have been taken by the plaintiff: below; and as there are no assignments of error addressed to rulings which appear by the record proper of the trial court, hut only those directed against rulings appearing by the supposed bill of exceptions, the judgment of the circuit court on the appeal of plaintiff below must be affirmed.
On the appeal of defendants below but two assignments of error are insisted upon in argument. One of these is based upon the overruling of a motion for a new trial. It is insisted here that this motion should have been granted because there was no evidence that the plaintiff had been damaged in the amount of the verdict, one hundred dollars. There was evidence going to show that plaintiff was damaged in the sum of five or six hundred dollars. That was the sworn estimate of the plaintiff of the value of the lease in excess of the agreed rental. The jury had the right in view of all the evidence in the case to scale this estimate, and we cannot say that the court was plainly wrong in refusing to disturb their conclusion.—Tennessee & Coosa R. R. Co. v. Danforth et al., 112 Ala. 80, 93-4.
There is no merit in the other position of these appellants, that the lease was not executed. It was signed by all the parties in duplicate, witnessed, left with one of the lessors to attach and cancel revenue stamps, which he did, then both copies were sent to the lessee that he should keep one, and again cancel the stamps and return the other to the lessors. There was delivery upon either hand though the duplicate intended to be sent back to the lessors was not in fact returned. Nor was it essential to the execution of the contract that a schedule of furniture, which furniture was referred to and identified in the lease itself, was by the terms of the lease to be attached to that paper for fuller description and was not so attached.
Oh the appeal of Bell and his wife also the judgment is
Affirmed.